Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because: 
Reference character “16” has been used to designate both the frame in figure 2 and a plurality of openings in the second conveyor system in figure 5
Figure 1 incorrectly labels the upstream shaft as 18. The upstream shaft was identified with reference character 17 in the specification paragraph 67
Figure 1 incorrectly labels the downstream shaft as 17. The downstream shaft was identified with reference character 18 in the specification paragraph 67
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
Paragraph 66 sets forth “frame (16)” but 16 has already been used to  identify a plurality of openings in the second conveyor system in paragraph 53, line 11
Paragraph 75 line 1 reads “De-stemming units (10)” and should read “De-stemming units (19)”
Paragraph 75 lines 10-11 reads “rotating (see arrow) in a direction opposite the travel of plant material on the second separating conveyor.” It is not understood how the rotational direction of the destemming unit can be opposite a linear direction of the plant material on the second conveyor.
Appropriate correction is required.

Claim Objections
The claims are objected to because of the following informalities: 
Claim 1 recites “on the conveyor” in line 4. This should read “the second separating conveyor system” to be consistent with the terminology established in line 8.
Claim 5 recites “rollers, are provided” and should recite “rollers are provided” in lines 1-2.
Claim 16 recites “the second separating conveyor” in lines 3-4. This should read “the second separating conveyor system” to be consistent with the terminology established in claim 1, line 8.
Claim 20 recites “the second separating conveyor” in line 2. This should read “the second separating conveyor system” to be consistent with the terminology established in claim 1, line 8.
Claim 21 recites “the second separating conveyor” in line 3. This should read “the second separating conveyor system” to be consistent with the terminology established in claim 1, line 8.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21, 4-6 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites that the rotating fingers of the destemming unit “rotate in a direction opposite the travel of harvested plant material on the second separating conveyor.” Claim 1 recites that the second separating conveyor conveys plant material “in an upstream to downstream direction” in line 5. It is not understood how the rotational direction of the destemming unit can be opposite a linear direction of the plant material on the second conveyor. Therefore, the claim is indefinite. For examination purposes, the opposite direction of the destemming unit has been interpreted to mean rotating in an opposite direction of the rotational direction of the second conveyor system. 
Claim 1 recites “an upstream to downstream direction” in line 9. It is unclear if this is the same direction as “an upstream to down direction” already set forth in line 5. 
Claim 4 recites “a plurality of spaced radially-extending rollers” in line 3. It is not clear if this is the same component as “the rollers” established in claim 1 line 5. 
Claim 4 recites “an array of rollers” in line 6. It is not clear if this is the same component as “an array of rollers” established in claim 1 line 4.

Claim 4 recites “a plurality of openings” in line 7. It is not clear if this is the same component as “a plurality of openings” already set forth in claim 1 line 6.
Consistent terminology and proper antecedent basis should be used throughout all claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4, 5, 11, 15, 16, 18-22, and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Berthet et al. (US 8267256 B2) hereinafter “Berthet”.

Regarding claim 1, Berthet discloses an apparatus, configured to be fitted to a collection unit, for separating berries from other plant matter from harvested plant material, the apparatus comprising:  
a first separating conveyor system (1, left, see Fig. 1) comprising an array of rollers (sorter bars 3), rotatable to convey harvested plant material in an upstream to downstream direction (col. 3 lines 36-42), the rollers spaced apart to provide a plurality of openings (passages 4) therebetween permitting the transit of separated berries therethrough while preventing the transit of other plant matter; and

the first and second separating conveyor systems are arranged such that berries and other plant matter from the first conveyor system are deposited onto the second conveyor system (col. 3 lines 43-49).

Regarding claim 2, Berthet discloses the apparatus of claim 1, wherein the apparatus is fitted to a collection unit (a hopper, col. 4 lines 1-2).

Regarding claim 4, Berthet discloses the apparatus of claim 1, wherein the first separating conveyor system is provided by a series of shafts (3), each shaft provided with a plurality of spaced apart radially-extending rollers (9, 10), wherein the shafts are spaced along a plane at an orientation and distance relative to one or more adjacent shafts such that a radially-extending roller on a shaft extends into a space provided between two adjacent radially-extending rollers on an adjacent shaft to provide an array of rollers (see Fig. 1, 3a-c) and a plurality of openings (4).

Regarding claim 5, Berthet discloses the apparatus of claim 4, wherein the radially-extending rollers, are provided by multiple projections (see Fig. 3, 9 projects radially outwardly from 3), radially-extending from the shaft to define the roller, wherein the radially-extending rollers are disposed perpendicular to the shaft.

Regarding claim 11, Berthet discloses the apparatus of claim 1, wherein the second separating conveyor system is provided by a mesh providing the plurality of openings (6).

Regarding claim 15, Berthet discloses the apparatus of claim 1, when fitted to a collection unit, wherein the first and second separating conveyor systems are positioned vertically above the collection unit such that berries which transit through the openings are collected in the collection unit (col. 3 lines 55-57).

Regarding claim 16, Berthet discloses the apparatus of claim 1, when fitted to a collection unit, wherein the second separating conveyor system is positioned above a collection unit (col. 3 lines 55-57) and the first separating conveyor system is positioned above the second separating conveyor (see Fig. 1), such that berries that or other plant matter pass through the first separating conveyor system can interact with the second separating conveyor system (col. 3 lines 48-49).

Regarding claim 18, Berthet discloses the apparatus of claim 1, further comprising a de-stemming unit (2).

Regarding claim 19, Berthet discloses the apparatus of claim 18, wherein the de-stemming unit is provided by a series of rotating fingers (paddles 8), provided on a shaft (7), which rotate to dislodge the berries from other plant matter.

Regarding claim 20, Berthet discloses the apparatus of claim 18 or claim 19, wherein the de- stemming unit is positioned at or near the downstream end of the second separating conveyor (see Fig. 1, the destemming unit is shown in dashed lines above the downstream end of the second conveying system).

Regarding claim 21, Berthet discloses the apparatus of claim 19, wherein the rotating fingers are positioned above the second separating conveyor (see Fig. 1) and rotate in a direction opposite the travel of harvested plant material on the second separating conveyor (col. 4 lines 47-56, rollers rotate clockwise and the destemming unit rotates counterclockwise).

Regarding claim 22, Berthet discloses a trailing collection unit (col. 1 lines 15-17), including a frame, a collection bin (a hopper, col. 4 lines 1-2), and an apparatus for separating berries from other plant matter from harvested plant material according to claim 1 (see claim 1 above), wherein the apparatus is mounted above the collection bin (col. 3 lines 55-57).

Regarding claim 24, Berthet discloses a trailing collection unit according to claim 22, wherein the apparatus extends longitudinally along the collection unit, with the longitudinal axis of the apparatus extending along at least a portion of the length of the collection unit (the conveyor systems are positioned above the collection unit col. 3 lines 55-57, and therefore extend along at least a portion of the collection unit).






Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Berthet (US 8267256 B2) in view of Messanger (US 7166027 B2).

Regarding claim 6, Berthet discloses the apparatus of claim 5. 
Berthet does not disclose wherein the radially-extending projections extend from the shaft in an arc away from the direction of rotation of the radially- extending rollers.
In a similar separating conveyor, Messenger discloses rollers (48, see Fig. 2) with arc shaped projections (16). 
It would be obvious to one of ordinary skill in the art to provide the projections disclosed by Berthet with an arc shape, as disclosed by Messenger, as an alternative design for the same separator. 

Regarding claim 7, Berthet discloses the apparatus of claim 1, wherein the first separating conveyor system is inclined at an angle.
Berthet does not disclose wherein the angle is between 10 and 30 degrees relative to horizontal.
In a similar separating conveyor, Messenger discloses wherein the angle of the conveyor (14) relative to the horizontal can be adjusted between 18 and 36 degrees (col. 3 lines 56-57). 
It would be obvious to one of ordinary skill in the art to provide the conveyor with an angle between 10 and 30 degrees, as disclosed by Messenger, as a way of increasing the amount of time spent on the conveyor by the plant matter for more effective separation (col. 2 lines 25-32). 

Regarding claim 8, Berthet discloses the apparatus of claim 1, wherein the first separating conveyor system is inclined at an angle.  
Berthet does not disclose wherein the angle is between 15 and 25 degrees relative to horizontal.
In a similar separating conveyor, Messenger discloses wherein the angle of the conveyor (14) relative to the horizontal can be adjusted between 18 and 36 degrees (col. 3 lines 56-57). 
It would be obvious to one of ordinary skill in the art to provide the conveyor with an angle between 15 and 25 degrees, as disclosed by Messenger, as a way of increasing the amount of time spent on the conveyor by the plant matter for more effective separation (col. 2 lines 25-32). 

Regarding claim 9, Berthet discloses the apparatus of claim 1, wherein the first separating conveyor system is inclined at an angle.
 Berthet does not disclose wherein the angle is between 18 and 22 degrees relative to horizontal.
In a similar separating conveyor, Messenger discloses wherein the angle of the conveyor (14) relative to the horizontal can be adjusted between 18 and 36 degrees (col. 3 lines 56-57). 
It would be obvious to one of ordinary skill in the art to provide the conveyor with an angle between 18 and 22 degrees, as disclosed by Messenger, as a way of increasing the amount of time spent on the conveyor by the plant matter for more effective separation (col. 2 lines 25-32). 

Regarding claim 10, Berthet discloses the apparatus claim 1, wherein the first separating conveyor system is inclined at an angle.
Berthet does not disclose wherein the angle is about 20 degrees relative to horizontal.
In a similar separating conveyor, Messenger discloses wherein the angle of the conveyor (14) relative to the horizontal can be adjusted between 18 and 36 degrees (col. 3 lines 56-57). 
It would be obvious to one of ordinary skill in the art to provide the conveyor with an angle of about 20 degrees, as disclosed by Messenger, as a way of increasing the amount of time spent on the conveyor by the plant matter for more effective separation (col. 2 lines 25-32). 

Regarding claim 17, Berthet discloses the apparatus of claim 1, 
Berthet does not disclose a hopper for receiving harvested plant material and directing it to an upstream portion of the first separating conveyor system, and is silent as to how the harvested material reaches the first conveyor system.
Messenger discloses a hopper (30) directing harvested material to an upstream portion of a conveyor system (10, see Fig. 2).
It would be obvious to one of ordinary skill in the art to provide the separating apparatus disclosed by Berthet with a hopper, as disclosed by Messenger, as a way of separating the harvested material above a hopper adjacent the harvesting unit. 

Claims 14 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Berthet (US 8267256 B2) and further in view of La Neve et al. (US 9265279 B2) hereinafter “La Neve”.

Regarding claim 14, Berthet discloses the apparatus of claim 1. 
Berthet does not disclose wherein, when fitted to a collection unit, the downstream end of the second separating conveyor system extends beyond the unit thereby transporting other plant matter beyond the collection unit.
In a similar berry separating system, La Neve discloses a conveyor (31) that extends beyond the edge of a collection unit (30, see Fig. 5a).
It would be obvious to one of ordinary skill in the art to provide the conveyor disclosed by Berthet with an end that extends over the edge of its collection unit, as disclosed by La Neve, as a way of ensuring the stems do not enter the collection unit. 

Regarding claim 25, Berthet discloses a trailing collection unit according to claim 22.
Berthet does not disclose wherein the downstream end of the second separating conveyor system extends beyond the periphery of the collection bin.
In a similar berry separating system, La Neve discloses a conveyor (31) that extends beyond the edge of a collection unit (30, see Fig. 5a).
It would be obvious to one of ordinary skill in the art to provide the conveyor disclosed by Berthet with an end that extends over the edge of its collection unit, as disclosed by La Neve, as a way of ensuring the stems do not enter the collection unit. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADELINE IVY RUNCO whose telephone number is (469)295-9123.  The examiner can normally be reached on 8-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 5712726998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        




/M.I.R./Examiner, Art Unit 3671